Name: Commission Regulation (EC) NoÃ 6/2009 of 6Ã January 2009 establishing that certain limits for issuing import licences for sugar products under tariff quotas and preferential agreements are no longer reached
 Type: Regulation
 Subject Matter: food technology;  marketing;  beverages and sugar;  tariff policy;  trade policy;  trade
 Date Published: nan

 7.1.2009 EN Official Journal of the European Union L 3/3 COMMISSION REGULATION (EC) No 6/2009 of 6 January 2009 establishing that certain limits for issuing import licences for sugar products under tariff quotas and preferential agreements are no longer reached THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 950/2006 of 28 June 2006 laying down detailed rules of application for the 2006/07, 2007/08 and 2008/09 marketing years for the import and refining of sugar products under certain tariff quotas and preferential agreements (2), and in particular Article 5(4) thereof, Whereas: (1) The records referred to in Article 5(2) of Regulation (EC) No 950/2006 show that quantities of sugar are still available for the obligations laid down under Article 24 of Regulation (EC) No 950/2006 bearing the serial number 09.4319. (2) Under these circumstances, the Commission must indicate that the limits concerned are no longer reached, HAS ADOPTED THIS REGULATION: Article 1 The limits for the obligations laid down under Article 24 of Regulation (EC) No 950/2006 bearing the serial number 09.4319 are no longer reached. Article 2 This Regulation shall enter into force on 7 January 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 January 2009. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 178, 1.7.2006, p. 1.